Citation Nr: 0815996	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-14 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to February 
1974. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

A personal hearing was held at the Hartford RO in December 
2005.  A transcript of the proceedings is of record.  

The issue of service connection for PTSD on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied 
reopening the veteran's claim for service connection for 
PTSD.  Although notified of this decision later that same 
month, the veteran did not appeal. 

2.  The evidence received since the September 2003 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claim, and that is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's September 2003 decision that denied service 
connection PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007). 
 
2.  As evidence received since the September 2003 denial is 
new and material, the requirements for reopening the claim 
for service connection for PTSD are met. 38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD, and the 
finding that remand for additional development of the claims 
on the merits is required, the Board finds that no further 
discussion of VCAA compliance is warranted at this time.


Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO denied reopening a claim for service connection for 
PTSD in a September 2003 rating decision.  The veteran was 
notified of the decision that same month.  He did not appeal.  
Thus, the September 2003 decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2007).  Therefore, 
new and material evidence is needed to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the September 2003 
decision included service treatment and personnel records, a 
VA examination report, post-service treatment records, and a 
stressor statement.  In this regard, a VA examiner declined 
to assign the veteran a diagnosis of PTSD in an examination 
report dated March 1992.

The pertinent evidence added to the record since the 
September 2003 rating decision consists of letters from the 
veteran's treating VA psychiatrist who indicate that the 
veteran suffers from chronic PTSD and supports his claim for 
service connection.  Additionally, the veteran submitted a 
stressor statement dated April 2005 containing information 
concerning a boiler explosion which occurred on-board his 
vessel.  The veteran also testified at an RO hearing 
conducted in December 2005 and gave information concerning 
the boiler explosion as a possible stressor.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates 
to unestablished facts necessary to substantiate the 
veteran's claim and raises a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has been received and the claim for 
service connection for PTSD is reopened.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REMAND

The veteran contends, in essence, that he has PTSD due to 
traumatic experiences while serving in the waters off of 
Vietnam.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.

In lieu of answering a PTSD Questionnaire, the veteran 
submitted information printed from the internet containing 
the account of a boiler explosion on the USS Berry, written 
by an alleged shipmate.  During the veteran's RO hearing, he 
supplied the month during which he believes this incident 
occurred, December 1971.  He also states that he believes the 
explosion was not a boiler explosion but instead the boat 
took a hit while drifting in an unauthorized area.  The 
RO/AMC should attempt to verify the veteran's claimed 
stressor through official sources.  

In a letter dated May 2005 from the veteran's treating 
psychiatrist at the West Haven VA medical center (VAMC), a 
diagnosis of PTSD is indicated.  If the veteran's claimed 
stressor is verified through official sources or otherwise 
considered corroborated, the RO/AMC should schedule the 
veteran for a VA psychiatric examination to determine the 
nature and etiology of his current psychiatric disorder.  38 
U.S.C.A. § 5103A(d) (West 2002).

Additionally, the veteran, during the course of his March 
1992 VA psychiatric examination, described numerous 
psychiatric hospitalizations beginning in 1979 and 1980.  In 
an April 2002 VA treatment record, the veteran states he 
probably has had over 30 psychiatric hospitalizations.  A 
July 2003 VA treatment record indicates that the veteran was 
last hospitalized for a psychiatric problem at the West Haven 
VAMC during March 2000.  The RO/AMC should ask the veteran to 
supply information and privacy releases concerning all of his 
psychiatric hospitalizations.  These records should then be 
requested.  Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

VA medical treatment records dated September 2002 indicate 
that the veteran is receiving benefits from the Social 
Security Administration.  Records from that agency should 
also be obtained.  Id.; Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have treated him for PTSD.  
After securing the necessary release(s), 
such records should be obtained.  In 
addition, VA hospital records from the 
West Haven VAMC for hospitalization in 
March 2000 should be obtained.  Also, 
obtain and associate with the claims file 
the veteran's mental health treatment 
records from the Hartford, Connecticut 
VAMC system dating since November 2005.

3.  Attempt to verify, through official 
sources, the boiler explosion on the USS 
Berry in December 1971 reported by the 
veteran.

4.  If, and only if, the in-service 
stressor is verified/corroborated the 
veteran should be scheduled for a VA 
examination to determine if a diagnosis of 
PTSD is warranted based on the 
verified/corroborated stressor.  The 
veteran's claims file should be made 
available to and reviewed by the examiner.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  Thereafter, the claim for service 
connection for PTSD should be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case, and be given an opportunity 
to respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


